Citation Nr: 0919672	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1944 to May 
1945 and from February 1947 to December 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A November 2004 rating decision most recently denied the 
Veteran's applications to reopen his claims of entitlement to 
service connection for residuals of a back injury and 
residuals of a left eye injury.

2.  Evidence received since the November 2004 rating decision 
is cumulative of that previously of record.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a back injury.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156, 3.159 (2008).

2.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a left eye injury.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156, 3.159 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to applications to reopen, the United States Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 
20 Vet. App. 1 (2006), held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  Specifically, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim as well as notified of the evidence and 
information that is necessary to establish her entitlement to 
the underlying claim for the benefit in light of the specific 
bases for the prior denial of the claim.

Initially, the Board notes that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Next, the Board finds that the written notice provided in 
March 2006 and April 2006 fulfills the provisions of 38 
U.S.C.A. § 5103(a) excerpt as to notice of the specific 
element or elements required to establish service connection 
that were found insufficient in the previous denial as 
required by the Court in Kent, supra.  

While the Veteran was not provided adequate 38 U.S.C.A. 
§ 5103(a) notice prior to the June 2005 rating decision, the 
Board finds that providing this notice in March 2006 and 
April 2006, followed by a readjudication of the claims in the 
July 2006 statement of the case, "cures" the timing problem 
associated with inadequate notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Next, the Board finds that even though the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice in accordance 
with the Court's holding in Kent, supra, in regard to the 
reasons for the prior final denial, this notice problem does 
not constitute prejudicial error in this case because the 
record reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the June 2005 rating decision; March 2006 and April 
2006 letters; March 2006 statement of the case; and July 2006 
supplemental statement of the case.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209); rev'd, Shinseki v. Sanders, 566 U.S. 
____ (2009).  

VA has also secured all available and identified pertinent 
evidence and conducted all appropriate development. 
 Specifically, the record shows that VA has obtained and 
associated with the claims files all available and identified 
in-service and post-service treatment records.

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  



The Claims to Reopen

The Veteran contends that he injured his back when he fell 
from his ship while serving as a Merchant Seaman in the South 
Pacific during World War II.  Similarly, the Veteran claims 
that he had had problems with this left eye ever since it was 
gouged during the same period of time.  It is requested that 
the Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the November 2004 rating decision most recently denied the 
Veteran's applications to reopen his claims of entitlement to 
service connection for residuals of a back injury and 
residuals of a left eye injury.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In this regard, the Board notes that since the November 2004 
rating decision VA has received additional private treatment 
records as well as written statements from the Veteran, his 
representative, and from men who served with the claimant 
during World War II. 

As to the additional private treatment records, they are 
either duplicative of records that were found in the claims 
file at the time of the last final decision or show the 
Veteran's continued post-service complaints, diagnoses, 
and/or treatment for back and left eye disabilities.  
Moreover, while the additional records included a December 
1948 eye examination from East Range Clinics, which record 
noted that the Veteran had a history of "age 16-left 
hyperphoria," similar histories are found in the April 1959 
and January 1964 treatment records from Saint Mary's Hospital 
that were of record at the time of the last final decision.  

The Board finds that this additional evidence does not relate 
to an unestablished fact necessary to substantiate the claims 
because it does not show that either the Veteran's back or 
left eye disability was caused or aggravated by his military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, (2008); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  For this reason, this evidence is not new and 
material as it is cumulative of evidence previously 
considered.  38 C.F.R. § 3.156.

As to the written statements from the Veteran and his 
representative, this lay evidence was available when the RO 
last decided the claim in November 2004.  Also available in 
November 2004, were July 2004 statements from the Veteran's 
sisters in which they reported, in substance, that the 
Veteran came home from service with a left eye and back 
problems that he did not have prior to his service.  
Furthermore, then, as now, lay persons not trained in the 
field of medicine, to include the claimant and his 
representative, are not competent to offer an opinion 
regarding such medical question as to the origins of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, these statements are not competent medical 
evidence showing that a current back disability and/or left 
eye disability was caused or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the Veteran and his 
representative continue to claim that his back and left eye 
disabilities were caused or aggravated by his military 
service is not new evidence within the context of 38 C.F.R. 
§ 3.156.  

As to the January 2005 written statements from men who served 
on the same ship as the Veteran and reported that he injured 
his back falling 30 feet from the ships deck into the ocean, 
a similar November 1993 lay statement was available when the 
RO last decided the claim in November 2004.  The only 
difference between the 1993 statement and the 2004 statements 
was in 1993 it was reported that the Veteran dove off the 
ship.  To the extent that these records contain information 
not considered by the RO, i.e. that the Veteran dove into the 
water, they may be considered "new."  However, the records 
are not material in that they do not establish that the 
Veteran has a current back injury related to this incident.  
On the contrary, the fact that the Veteran traveled 30 feet 
from a ship into water was previously considered by the RO at 
the time of the November 2004 decision.  To that extent, the 
lay statements are essentially duplicative of evidence that 
was found in the record at the time of the prior final 
decision.  Thus, the additional record reporting the dive 
into the water are not material evidence as defined by 
38 C.F.R. § 3.156.

Without new and material evidence the claims may not be 
reopened.  Therefore, the benefit sought on appeal is denied.  
Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


	(CONTINUED ON NEXT PAGE)



ORDER

The application to reopen a claim of entitlement to service 
connection for residuals of a back injury is denied.

The application to reopen a claim of entitlement to service 
connection for residuals of a left eye injury is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


